Citation Nr: 1451499	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-12 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to January 27, 1998 for the award of service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which changed the effective date for the grant of service connection for diabetes mellitus from September 1, 1998 to January 27, 1998.  

The Veteran presented testimony at a Board hearing in June 2013, and a transcript of the hearing is associated with his claims folder.  


FINDING OF FACT

A claim for service connection for diabetes mellitus was not received prior to January 27, 1998.  


CONCLUSION OF LAW

The criteria for an effective date prior to January 27, 1998 for the award of service connection for diabetes mellitus have not been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114 , 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

Notice, including the notice required by Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding effective date, was provided in April 2011.  As service connection, an initial rating, and an effective date have been assigned, no further notice is necessary under 38 U.S.C.A. § 5103(a).  Dingess.  VA has fulfilled its duty to assist the Veteran in obtaining all identified and available evidence needed to substantiate his claim.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Unless specifically provided otherwise, the effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R. § 3.400 (b)(2)(i). 

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114(a), 3.400(p).  Diabetes mellitus, whose effective date is at issue, was added to the list of diseases subject to service connection on a presumptive basis due to herbicide exposure effective from May 8, 2001, which is later than the current effective date.  See 66 Fed. Reg. 23,166 (May 8, 2001); Liesegang v. Sec'y of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 2002). 

VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

If a Nehmer "class member" is entitled to disability compensation for a "covered herbicide disease," the effective date of the award will be the later of the date such claim was (originally) received by VA or the date the disability arose.  38 C.F.R. 
§ 3.816(c)(1)-(2).

A Nehmer "class member" is defined as a Vietnam veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002 pursuant to the Agent Orange Act of 1991.

If the "class member" and "covered herbicide disease" requirements are met, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2) . There are two exceptions to such rule: (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations (i.e., 38 C.F.R. §§ 3.114 and 3.400). 38 C.F.R. § 3.816(c)(3) & (4).

In this case, as the Veteran is presumed to have been exposed to covered herbicides in service and he has a diagnosis of type 2 diabetes mellitus.  Hence, he is considered a Nehmer class member.  As such, the provisions of 38 C.F.R. § 3.816 (2014) are applicable.  However, despite consideration of such provisions, the Board finds that the Veteran is not entitled to an effective date prior to January 27, 1998, for the award of service connection for diabetes mellitus.

In this regard, the Board acknowledges the possibility that the Veteran may have refrained from filing a prior claim that he reasonably believed would not have been granted at an earlier time.  Retroactive payments under Nehmer cannot, however, be paid under those circumstances.  As explained above, VA generally cannot pay benefits prior to the date of a claim for benefits.  38 U.S.C.A. § 5110.  Ordinarily, when VA establishes a new presumption of service connection, it cannot pay retroactive benefits for any period before the new presumption takes effect, due to the operation of 38 U.S.C.A. 5110(g).  The Nehmer court orders created a limited exception to that statutory rule for cases where a Nehmer class member actually filed a claim before the new rule took effect.  Under the facts of this case, VA does not have authority to expand that judicial exception in a manner that would conflict with the governing statutes, to particularly include 38 U.S.C.A. § 5110(g).  

Moreover, diabetes mellitus was added to the list of disabilities presumptively subject to service connection effective prior to May 8, 2001.  Furthermore, no record contained in the Veteran's claims folder constitutes a claim for service connection for diabetes mellitus prior to January 27, 1998.  There was an application for service connection for other disorders in May 1970, and again on January 14, 1998, but not for diabetes mellitus.  

While 38 C.F.R. § 3.157 (2014) allows a report of examination or hospitalization to be construed as an informal claim for an increased disability evaluation or a request to reopen certain types of previously denied claims, in the instant case, prior to January 27, 1998, the Veteran had never filed a claim for service connection for diabetes mellitus.  Hence, the provisions of 38 C.F.R. § 3.157 are not for application.

A claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p).  The mere presence of medical evidence that a Veteran suffers from a disability does not establish intent on the part of the Veteran to seek service connection for that disability.  Brannon v. West, 12 Vet. App. 32, 34-35 (1998).  Thus, the December 5, 1994 date that VA was notified of the Veteran's diagnosis of diabetes mellitus does not serve as a claim.   

No claim was filed for service connection for diabetes mellitus prior to January 27, 1998.  During the Veteran's hearing in June 2013, he indicated that he felt that a claim for service connection for diabetes mellitus was inferred when he was noted to have it on VA hospitalization in December 1994.  However, a claim is a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  No claim for service connection is evidenced at that time, by the medical reports or otherwise.  

The preponderance of the evidence is against an effective date prior to January 27, 1998 for the grant of service connection for diabetes mellitus.  As such, the benefit-of-the-doubt doctrine does not apply and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an effective date prior to January 27, 1998 for the grant of service connection for diabetes mellitus is denied.


____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


